UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM: TO COMMISSION FILE NUMBER: 000-31497 CHINA LOGISTICS GROUP, INC. (Exact name of registrant as specified in its charter) Florida 65-1001686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23F. Gutai Beach Building No. 969, Zhongshan Road (South), Shanghai, China 200011 (Address of principal executive offices) (Zip Code) 86-21-63355100 (Registrant’s telephone number, including area code) 7300 Alondra Boulevard, Suite 108,Paramount, California 90723 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o YesþNo Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.34,508,203 shares of common stock are issued and outstanding as of May 19, 2009. Explanatory Paragraph China Logistics Group, Inc. (“we”, “us”, “our” or the “Company”) is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2009 as filed on May 20, 2009, to correct the accounting treatment previously accorded certain transactions and to restate our consolidated balance sheets at March 31, 2009 and December 31, 2008 and our consolidated statements of operations, and consolidated statements of cash flows for the three month period ended March 31, 2009, and add our consolidated statement of changes in equity (deficit) for the year ended December 31, 2008 and the three month period ended March 31, 2009. The March 31, 2009 and December 21, 2008 financial statements included in our form 10-Q filed on May 20, 2009 contained errors and were restated to correct the previous accounting treatment to: • properly record the changes in the components of equity as a result of the reverse recapitalization transaction with Shandong Jiajia completed December 31, 2007; • Correct the classification in the consolidated statements of cash flows of advances to and from related parties; and • Correct the presentation of our unaudited balance sheets, unaudited consolidated statements of income, unaudited consolidated statements of cash flows and include our unaudited statements of changes in (deficit) equity to present the financial statements after adoption of FAS 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 Additionally, the March 31, 2008 financial statements included in our Form 10-Q, on a comparative basis, for the quarter ended March 31, 2009, filed May 20, 2009 and Form 10-Q for the quarter ended March 31, 2008 filed on May 20, 2008, contained errors and, accordingly, were restated to correct the previous accounting treatment to: • recognize adjustment to the initially reported carrying values of assets and liabilities of MediaReady, Inc. as of December 31, 2007; • correct the classification of $380,978 in recovery of bad debt in the consolidated statements of operations from a component of other income (expense) to a component of operating income; • recognize $25,060 in professional fee expense previously incorrectly omitted; • correct and erroneous over-accrual of professional fees in the amount of $137,149; • correct the classification in the consolidated statement of cash flows of $64,945 in advances to related parties from cash flows from operating activities to cash flows from investing activities; • correct components of equity as initially recorded in the reverse recapitalization transaction with Shandong Jiajia; and • Correct the classification in the consolidated statements of cash flows of advances to and from related parties. As a result of these corrections to our financial statements for the three months ended March 31, 2009 and year ended December 31, 2008, we are filing this Amendment No. 1 to our form 10-Q for the period ended March 31, 2009 to reflect the changes to our financial statements necessitated by these restatements. The items of this Form 10-Q/A (Amendment No.2) which are amended and restated as a result of the foregoing are: · Part I. Financial Information · Item 1. Financial Statements, including consolidated balance sheets, consolidated statement of operation, consolidated cash flows, and Notes to Unaudited Consolidated Financial Statements, as well as the inclusion of a consolidated statement of changes in equity (deficit), · Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, and · Item 4(T). Controls and Procedures This Form 10-Q/A also contains currently dated certifications as Exhibits 31.1, 31.2 and 32.1.The remaining Items in this Form 10-Q/A (Amendment No.1) consist of all other Items originally contained in our Form 10-Q for the period ended March 31, 2008.This filing supersedes in its entirety our original Form 10-Q for the period ended March 31, 2009. CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4T. Controls and Procedures. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 OTHER PERTINENT INFORMATION All share and per share information contained in this report gives retroactive effect to the 1 for 40 (1:40) reverse stock split of our outstanding common stock effective at the close of business on March 11, 2008. - i - PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31,2009 December31,2008 (Restated) (Restated) ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable, net Other receivables Advances to vendors - Due from related parties Prepaid expenses and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued registration agreement penalty Other accruals and current liabilities Advances from customers Due to related parties Foreign tax payable Total current liabilities Equity: China Logistics Group Inc. stockholders’ equity: Equity: Series B convertible preferred stock- $.001 par value, 1,295,000 shares authorized; 450,000 shares issued and outstanding at March 31, 2009 and December31, 2008 Common stock - $.001 par value, 500,000,000 shares authorized; 34,508,203shares issued and outstanding at March 31, 2008 and December31, 2008 Additional paid-in capital 19,229,513 19,229,513 Accumulated retained deficit (18,396,737 ) (18,129,491 ) Accumulated other comprehensive loss ) ) Total China Logistics Group, Inc. stockholders’ equity 682,281 947,485 Noncontrolling interest 652,270 794,886 Total equity 1,334,551 1,742,371 Total liabilities and equity $ $ See notes to unaudited consolidated financial statements. - 1 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, March 31, (Restated) (Restated) Sales $ $ Cost of sales Gross profit ) Operating expenses: Selling, general and administrative Depreciation and amortization Bad debt expense (recovery of bad debts), net Total operating expenses Operating (expense) income ) Other income (expense) Realized exchange loss - Interest income Total other income (expense) (Loss) income from continuing operations, before tax ) Foreign tax Net (loss) income ) Net (loss) income attributable to noncontrolling interest Net (loss)income attributable to China Logistics Group, Inc. $ ) $ Earnings (loss) per share: Basic $ ) $ Diluted $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See notes to unaudited consolidated financial statements. - 2 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three MonthsEnded March 31, March 31, Cash flows from operating activities: (Restated) (Restated) Net (loss) income attributable to China Logistics Group, Inc. $ ) $ Adjustments to reconcile net loss to net cashprovided by operating activities: Depreciation and amortization I ncome (loss) attributable to noncontrolling interest ) Bad debt expense (bad debt recovery), net Change in assets and liabilities (Increase) decrease in accounts receivable Increase in other receivables - Decrease in accounts receivable - related party - Decrease (increase) in prepayments and other current assets Increase (decrease) in accounts payable Increase in advances to vendors - (Decrease) increase in advances from customers Decrease in foreign tax payable ) Decrease in other accruals Net cash (used in) provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment - Advance to related parties - (64,945 ) Collections of advances to related parties 129,668 Net cash provided by (used in) investing activities 129,668 (69,250) Cash flows from financing activities: Proceeds from convertible note payable - related party - Repayment of advances from related parties (189,041 ) (9,293) Advances from related parties 85,538 - Repayment of loan payable - shareholder - Net cash (used in) provided by financing activities (103,503 ) 127,635 Effect of exchange rate on cash Net (decrease) increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for foreign taxes $ - $ See notes to unaudited consolidated financial statements. - 3 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN (DEFICIT) EQUITY FOR THE YEAR ENDED DECEMBER 31, 2008 and THREE MONTH PERIOD ENDING MARCH 31, 2009 China Logistics Group, Inc. Shareholders' Equity Accumulated Additional Other Preferred A Stock Preferred B Stock Common Stock Paid-In Accumulated Comprehensive Noncontrolling Comprehensive Shares Amount Shares Amount Shares Amount Capital Deficit Loss Interest Income (loss) Total (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) Balance December 31, 2007 1,000,000 $ 1,000 1,295,000 $ 1,295 4,999,350 $ 4,999 $ 12,927,625 $ (16,042,873 ) $ (226,390 ) $ 601,028 $ - $ (2,733,316 ) Convertible note payable to related party converted to capital to capital - 2,864,606 2,865 2,518,514 - - - 2,521,379 Conversion of Series A Preferred to common stock (1,000,000 ) (1,000 ) - - 2,500,000 2,500 (1,500 ) - Conversion of Series B Preferred to common stock - - (845,000 ) (845 ) 8,450,000 8,450 (7,605 ) - Accrued salary for president converted to stock - 581,247 581 448,404 - - - 448,985 Private placement - 15,113,000 15,113 3,344,075 - - - 3,359,188 Net (loss) income - (2,086,618 ) - 156,489 (1,930,129 ) (1,930,129 ) Other comprehensive income, net of tax: Unrealized gain on foreign currency translation adjustment - 38,895 37,369 76,264 76,264 Other comprehensive income 76,264 76,264 Comprehensive loss $ (1,853,865 ) (1,853,865 ) Balance December 31, 2008 - - 450,000 450 34,508,203 34,508 19,229,513 (18,129,491 ) (187,495 ) 794,886 - 1,742,371 Net loss (loss) unaudited - (267,246 ) - (144,579 ) (411,825 ) (411,825 ) Other comprehensive income, net of tax - unaudited: Unrealized gain on foreign currency translation adjustment unaudited - 2,042 1,963 4,005 4,005 Other comprehensive income - unaudited 4,005 4,005 Comprehensive loss - unaudited $ (407,820 ) $ (407,820 ) Balance March 31, 2009 unaudited - $ - 450,000 $ 450 34,508,203 $ 34,508 $ 19,229,513 $ (18,396,737 ) $ (185,453 ) $ 652,270 $ 1,334,551 See notes to unaudited consolidated financial statements. - 4 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS China Logistics Group, Inc. (“we”, “us”, “our” or the “Company”) is a Florida corporation and was incorporated on March19, 1999 under the name of ValuSALES.com, Inc. We changed our name to Video Without Boundaries, Inc. on November16, 2001. On August31, 2006 we changed our name from Video Without Boundaries, Inc. to MediaReady, Inc. and on February14, 2008, we changed our name from MediaReady, Inc. to China Logistics Group, Inc. During 2002, we began to reposition our company within the home entertainment media-on-demand marketplace.It was our intent to become a producer and distributor of interactive consumer electronics and provide streaming digital media and video on demand services. However, we were unable to successfully or profitably penetrate the market. On December31, 2007 we entered into an acquisition agreement with Shandong Jiajia International Freight and Forwarding Co., Ltd. (“Shandong Jiajia”) and its sole shareholders Messrs.Hui Liu and Wei Chen, through which we acquired a 51%interest in Shandong Jiajia. The transaction was accounted for as a capital transaction, implemented through a reverse recapitalization . Shandong Jiajia, formed in 1999 as a Chinese limited liability company, is an international freight forwarder and logistics management company. Shandong Jiajia acts as an agent for international freight and shipping companies. Shandong Jiajia sells cargo space and arranges land, maritime, and air international transportation for clients seeking to import or export merchandise from or into China.Headquartered in Qingdao, Shandong Jiajia has branches in Shanghai and Xiamen with two additional offices in Lianyungang and Rizhao. Shandong Jiajia is a designated agent of cargo carriers including Nippon Yusen Kaisha, P&O Nedlloyd, CMA CGM Group, Safmarine Container Lines, and Regional Container Lines. The accompanying unaudited consolidated financial statements include our accounts and our 51% owned subsidiary, Shandong Jiajia. Intercompany transactions and balances have been eliminated in consolidation.All share and per share information contained in this report gives retroactive effect to the 1 for 40 reverse stock split of our outstanding common stock effective at the close of business on March11, 2008. NOTE 2- RESTATEMENT OF FINANCIAL STATEMENTS The March 31, 2009 and December 21, 2008 financial statements included in our form 10-Q filed on May 20, 2009 contained errors and were restated to correct the previous accounting treatment to: • properly record the changes in the components of equity as a result of the reverse recapitalization transaction with Shandong Jiajia completed December 31, 2007; • Correct the classification in the consolidated statements of cash flows of advances to and from related parties; and • Correct the presentation of our unaudited balance sheets, unaudited consolidated statements of income, unaudited consolidated statements of cash flows and include our unaudited statements of changes in (deficit) equity to present the financial statements after adoption of FAS 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 The March 31, 2009 financial statements included in our Form 10-Q filed on May 20, 2009, contained errors including the method of recording the reverse recapitalization transaction with Shandong Jiajia completed on December 31, 2007 and presentation requirements regarding noncontrolling interest in accordance with FAS 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 (“FAS 160”).Accordingly, our consolidated balance sheet at March 31, 2009, which is included in this report, has been restated to properly record the transaction and present noncontrolling interest. The effect of correcting these errorsin our balance sheet at March 31, 2009 was as follows: - 5 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 – Continued Balance Sheet Data March 31, 2009 As filed Adjustment to Restate Restated Minority interest 652,270 (652,270 ) - China Logistics Group, Inc.stockholders’ equity Series B Convertible Preferred Stock- 450,000 shares issuedand outstanding at December 31, 2008 $ 450 - $ 450 Common Stock, $0.001 par value,500,000,000 shares authorized, 34,508,203 shares issued and outstanding December 31, 2008 34,508 - 34,508 Additional Paid-in-capital 3,572,042 15,657,471 19,229,513 Accumulated Deficit (2,739,266) (15,657,471) (18,396,737) Accumulated other comprehensive income loss (185,453) - (185,453) Total China Logistics Group, Inc. stockholders’ equity 947,485 - 947,485 Noncontrolling interest - 652,270 652,270 Total equity - 1,334,551 1,334,551 Total liabilities and equity $ 6,786,119 - $ 6,786,119 To conform to the provisions of FAS 160 we now include our consolidated statements of changes in (deficit) equity as part of our financial statements presented in this 10-Q/A. While it was not necessary to change the figures initially presented on the consolidated statement of operations, to conform to the provisions of FAS 160 we made the following title changes on our consolidated statements of operations for the three months ended March 31, 2009 and 2008: • The line that was formerly titled “Income (loss) before income taxes and minority interests” is now titled “(Loss) income from continuing operations, before tax”; • The line that was formerly titled “Income (loss) before minority interests” is now titled “Net (loss) income”; • The line that was formerly titled “Minority interest in loss (income) of consolidated subsidiaries” is now titled “Net (loss) income attributable to noncontrolling interest”; • The line that was formerly titled “Net (loss) income attributable to China Logistics Group, Inc.” is now titled “Net (loss) income”; and, • Comprehensive income was formerly presented on the face of the consolidated statement of operations and is now presented on the face of the consolidated statements of changes in (deficit) equity. Additionally, the Company has restated and expanded the disclosure in the Consolidated Statement of Cash Flows to better describe advances to, collections of advances to, advances from, and repayments of advances from related parties. Components of this restatement include: Consolidated Statements of Cash Flows Data March 31, 2009 As filed Adjustment to Restate Restated Cash flows from investing activities: Collections of advances to related parties - 129,668 129,668 Net cash provided by (used in) inveting activities - 129,668 129,668 Cash flows from financing activities: Repayment of advances from related parties (103,503 ) (85,538 ) (189,041 ) Advances to related parties 129,668 (129,668 ) - Advances from related parties - 85,538 85,538 Net cash provided by financing activities 26,165 (129,668 ) (103,503 ) The December 31, 2008 financial statements included in our Form 10-K filed on May 18, 2009, contained errors including the method of recording the reverse recapitalization transaction with Shandong Jiajia completed on December 31, 2007.Accordingly, our consolidated balance sheet at December 31, 2008, which is included in this report, has been restated to properly record the transaction. The effect of correcting these errorsin our balance sheet at December 31, 2008 was as follows: - 6 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 – Continued Balance Sheet Data December 31, 2008 As filed Adjustment to Restate Restated Equity Series B Convertible Preferred Stock- 450,000 shares issued and outstanding at December 31, 2008 450 - 450 Common Stock, $0.001 par value,500,000,000 shares authorized, 34,508,203 shares issued and outstanding December 31, 2008 34,508 - 34,508 Additional Paid-in-capital $ 3,572,042 $ 15,657,471 $ 19,229,513 Accumulated Deficit (2,472,020) (15,657,471) (18,129,491) Accumulated other comprehensive income loss (187,495) - (187,495) Total (China Logistics Group, Inc.) shareholders equity 947,485 - 947,485 Noncontrolling Interest - 794,886 794,886 Total equity 947,485 794,886 1,742,371 Total liabilities and equity $ 6,786,064 - $ 6,786,064 The March 31, 2008 financial statements included in the Company’s Form 10-Q filed on May 20, 2008, and Form 10-Q/A filed January 12, 2009 contained errors and, accordingly, were restated to correct the accounting treatment previously accorded certain transactions including: • Recognize adjustment to the initially reported carrying values of assets and liabilities of MediaReady, Inc. as of December 31, 2007; • Correct the classification of $380,978in recovery of bad debt in the consolidated statements of operations from a component of other income (expense) to a component of operating income; • Recognize $25,060 in professional fee expense previously incorrectly omitted; • Correct and erroneous over-accrual of professional fees in the amount of $137,149; • Correct the classification in the consolidated statement of cash flows of $64,945 in advances to related parties from cash flows from operating activities to cash flows from investing activities; and • Correct components of equity as initially recorded in the reverse recapitalization transaction with Shandong Jiajia. - 7 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 – Continued The effect of these error corrections was as follows: As Filed Adjustment to Restate Restated Consolidated Statements of Operations Data Three months ended March 31, 2008 Selling, general and administrative $ 395,596 $ (112,391 ) $ 283,205 Depreciation and amortization 201,613 (197,388 ) 4,225 Recovery of bad debt, net (380,978 ) (380,978 ) Fair value of equity instruments 5,450 (5,540 ) Total operating expenses 602,659 (696,207 ) (93,548 ) Operating income (loss) (345,176 ) 696,207 351,031 Other income (expense) Change in fair value of derivative liability 74,347 (74,347 ) Recovery of bad debt 380,978 (380,978 ) Total other income (expense) 439,620 (455,325 ) (15,705 ) Income (loss) before income taxes 94,444 240,882 335,326 Net income (loss) 86,656 240,882 327,538 Net income (loss) attributable to China Logistics Group, Inc. (140,756 ) 240,882 100,126 Foreign currency translation adjustment 23,321 (11,428 ) 11,893 Comprehensive income (loss) (117,435 ) 229,454 112,019 Earnings (loss) per share: Basic (0.02 ) 0.04 0.02 Diluted (0.02 ) 0.02 0.00 Weighted average shares outstanding Basic 6,598,579 (422,853 ) 6,175,726 Diluted 6,598,579 15,790,480 22,389,059 Statement of cash flows data Three months ended March 31, 2008 As Filed Adjustment to Restate Restated Net income (loss) $ (140,756 ) $ 240,882 $ 100,126 Depreciation and amortization 201,613 (197,388 ) 4,225 Minority interest in income of consolidated subsidiary 227,412 (227,412 ) - Income (loss) attributable to noncontrolling interest - 227,412 227,4125 Bad debt recovery (380,978 ) 41,237 (339,741 ) Change in fair value of derivative liability (74,347 ) 74,347 Securities issued for services 5,450 (5,450 ) Decrease (increase) in accounts receivable 942,910 (41,236 ) 901,674 Decrease in accounts receivable- related party 6,301 699 7,000 (Increase) in due from related parties (64,945 ) 64,945 (Increase ) in prepayment and other assets (567,353 ) (963 ) (568,316 ) Decrease in accounts payable (849,904 ) (139,148 ) (989,052 ) Decrease in due to related parties (9,293 ) 9,293 (Decrease) increase in other accruals (240,188 ) 25,059 (215,129 ) Net cash provided by (used in) operating activities (1,474 ) 72,276 70,802 Cash flows from investing activities Purchases of property plant and equipment (4,267 ) (38 ) (4,305 ) Advances to related parties - (64,945 ) (64,945 ) Net cash used in investing activities (4,267 ) (125,401 ) (129,668 ) Cash flows from financing activities Repayment advances from related parties (74,238 ) (74,238 ) Net cash provided by financing activities 136,928 (74,238 62,690 Effect of exchange rate in cash 23,321 2,000 25,321 Net increase (decrease) in cash 154,508 154,508 Cash beginning of year 1,121,605 1,121,605 Cash at end of period 1,276,113 1,276,113 Certain amounts in Notes 5, 8and9 have been restated to reflect the restatement adjustments described above. - 8 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 – Continued NOTE 3 – GOING CONCERN The accompanying unaudited consolidated financial statements have been prepared on a going concern basis. Ourability to continue as a going concern is dependent upon our ability to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they become due, to fund possible acquisitions, and to generate profitable operations in the future. These matters, among others, raise substantial doubt about our ability to continue as a going concern. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. As a result of the weak global economy, the demand for exported Chinese products has also declined, resulting in a significant drop in the demand for our freight and transport services.In response to the sharp decline in our revenues, weplan to reducethe controllable portions of our cost of sales where possible.While there can be no assurance, we anticipate these efforts will result in a positive gross profit in future quarters.We believe our cost reduction program can have the desired result and should assist to return the Company to a positive cash flow position, even at the reduced revenue levels which we anticipate for the foreseeable future. If our cost reduction efforts related to our cost of sales are not successful to a level which enables us to generate sufficient cash flows from operations to fund our needs we may need to raise additional working capital.We do not have any commitments for any additional capital and both the terms of our 2008 Unit Offering which contain certain restrictive covenants and the overall softness of the capital markets could hinder our efforts. In that event, it would be necessary for us to take additional steps to further reduce our operating expenses including personnel reductions and the possible consolidation of our offices.We believe this cost containment approach is a viable response to the current market conditions and, coupled with our cash on-hand, should allow us to maintain our operations for the foreseeable future. NOTE 4 –BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements for the three month periods ended March 31, 2009 and 2008 have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form10-Q. Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). In the opinion of management, the accompanying unaudited interim consolidated financial statements contain all adjustmentsnecessary to present fairly the financial position and results of operations of the Company as of the dates and for the periods presented. All share and per share information contained in this report gives retroactive effect to a 1 for 40 reverse stock split of our outstanding common stock effective March 11, 2008. The presentation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, the accompanying financial statements include all adjustments necessary (which are of a normal and recurring nature) for the fair presentation of the results of the interim periods presented. While we believe that the disclosures presented are adequate to keep the information from being misleading, we suggest that these accompanying financial statements be read in conjunction with our audited financial statements and notes for the year ended December31, 2008, included in our Form10-K filed with the SEC on May 18, 2009 and Form 10-K/A filed on September 25, 2009. Operating results for the three month period ended March 31, 2009 is not necessarily indicative of the results that may be expected for the remainder of the year ending December31, 2009. The accompanying consolidated financial statements include our accounts and our 51% owned subsidiary, Shandong Jiajia. Inter-company transactions and balances have been eliminated in consolidation. Shandong Jiajia maintains its records and prepares its financial statements in accordance with accounting principles generally accepted in China.
